COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 BOBBY RAY WILEY,                                §
                                                                  No. 08-07-00196-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                              Criminal District Court No.2
                                                 §
 THE STATE OF TEXAS,                                           of Tarrant County, Texas
                                                 §
                   Appellee.                                       (TC# 1041442D)
                                                 §


                                           OPINION

       Bobby Ray Wiley appeals a judgment convicting him of delivery of a controlled

substance of less than one gram. Appellant was convicted by a Tarrant County jury on June 13,

2007. Pursuant to his election, Appellant was sentenced by the trial court immediately following

the jury’s verdict. Appellant plead “true” to the enhancements presented by the State, and was

sentenced to 15 years’ imprisonment.

       Appellant’s court appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516
S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). A copy of counsel’s brief has been

delivered to Appellant, and Appellant has not exercised his right to file a pro se brief.
       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.




June 19, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                -2-